DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication filed 06/03/2022.
Status of Claims
Applicant’s amendment amended claims 1 and 8 and cancelled claims 13-14. Claims 1-12 and 15-26 are currently pending of which claims 15-26 remain withdrawn. Claims 1-12 are under examination and have been rejected as follows. 

IDS
The information disclosure statements filed on 06/03/2022 and 03/29/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner. 

Response to Amendment
	The 35 U.S.C. 112(d) rejection of claims 13-14 is withdrawn/moot in view of the cancellation of the claims. 
	Applicant’s participation in the DSMER pilot program is acknowledged. The 35 U.S.C. 101 rejection of claims 1-12 is reconsidered in view of the amendments to the claims. However, the claimed invention is still found to be directed to an abstract idea without significantly more and thus the 35 U.S.C. 101 rejection is maintained. See rejection for further detail. 
	The 35 U.S.C. 103 rejection(s) of claims 1-12 in the previous office action are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot in view of the new grounds of rejection herein. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a “method” and “system” for optimizing product pricing including analyzing transaction data, e.g. determining cannibalization affects between products based on promotions, generating a price model based on product features, and determining a retail price plan by simulating pricing decision, e.g. varying price parameters to simulate the effect on profit calculations, based on the generated model (e.g. Spec: [1]-[6], [0177]-[178]: the iteration may involve using the selected control policy to generate a long-term sequence of item level prices for promotional items and/or non-promotional items that increases the long-term reward or other objectives of the retailer. ). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-7) and “system” (claims 8-12).
Step 2A – Prong 1: Claims 1-12 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 8:
Claim 1: A method of generating an electronic retail price model and a selected control policy, the electronic retail price model and the selected control policy for generating an electronic retail price plan for retail operations performed within an enterprise network comprising a plurality of distributed computing devices, the plurality of distributed computing devices comprising a plurality of point-of-sale devices and a plurality of enterprise servers, the plurality of distributed computing devices in network communication, comprising: (Examiner notes that “for generating an electronic retail price plan for retail operations performed within an enterprise network comprising a plurality of distributed computing devices, the plurality of distributed computing devices comprising a plurality of point-of-sale devices and a plurality of enterprise servers, the plurality of distributed computing devices in network communication” is merely descriptive of the intended environment of the intended use of the claimed “method” of generating a model and policy “for retail operations” and thus the recited “an enterprise network comprising a plurality of distributed computing devices, the plurality of distributed computing devices comprising a plurality of point-of-sale devices and a plurality of enterprise servers, the plurality of distributed computing devices in network communication” is not given patentable weight in the preamble and under BRI is not required by the scope of the claim; Examiner further notes that those additional elements positively recited within the body of the claim are addressed in step 2A prong 2 and step 2B below)
Receiving…transaction data … the transaction data defined as a time series including a plurality of transaction data items corresponding to one or more previous time periods, the plurality of transaction data items comprising at least one of price data, product data, and customer data; 
Receiving…one or more simulated system states and one or more simulated system rewards from a simulated system…
…operate in an operational control loop and a simulated control loop; (finding that the “control loops” merely characterize the environment in which the modeling is performed and how the results are used, e.g. the “operational loop” includes using actual retail data inputs and modeling results to update pricing plans used by the retailer as part of actual business operations and the “simulated control loop” includes using the modeling to simulate potential results using representative/estimated values, e.g. “what-if” analysis, (e.g. Applicant’s Fig. 1, Spec: 56, 109) and thus “operating” in either of these “control loops” is still merely part of the abstract idea itself, e.g. are data analyses performed by a retailer)
Determining… transformed transaction data based on the transaction data including a power spectrum of the time series transaction data, the power spectrum comprising a vertical axis of amplitude and a horizontal axis of frequency and the transformed transaction data indicating gross or aberrant trends in the transaction data;
Determining… one or more features from the transformed transaction data; 
determining …one or more actionable features from the one or more features; 
updating…the simulated system based on the transformed transaction data;
generating an electronic retail price model …from the one or more actionable features; 
selecting a selected control policy for the electronic retail price model; 
simulating…a plurality of simulated pricing decisions based on the electronic retail price model and the selected control policy to generate the one or more simulated system states and the one or more simulated system rewards; and
determining…the electronic retail price plan based on the one or more simulated system states and the one or more simulated system rewards. 
In independent claim 8: 
A system for generating a retail price model and a selected control policy, the electronic retail price model and the selected control policy for generating an electronic retail price plan for retail operations performed within an enterprise network comprising a plurality of distributed computing devices, the plurality of distributed computing devices comprising a plurality of point-of-sale devices and a plurality of enterprise servers, the plurality of distributed computing devices in network communication, comprising: (See BRI above for claim 1 regarding the preamble, noting that claim 8 only positively recites that the system comprises “a memory” and “a processor in communication with the memory” for performing the methods steps, i.e. the system is directed to a single computer/server; Examiner further notes those additional elements positively recited within the body of the claim are addressed in step 2A prong 2 and step 2B below) 
Determine transformed transaction data including a power spectrum of the time series transaction data, the power spectrum comprising a vertical axis of amplitude and a horizontal axis of frequency and the transformed transaction data indicating gross or aberrant trends in the transaction data by,
determining one or more transaction values of the transaction data for each of the two or more previous time periods, 
determine one or more features from the transformed transaction data; 
determine one or more actionable features from the one or more features; Page 4 of 14US Patent Appl. No. 16/807,214 Amdt. dated October 20, 2021 Reply to Non-Final Office Action of September 22, 2021
updated the simulated system based on the transformed transaction data;
generate an electronic retail price model from the one or more actionable features; 
select a selected control policy for the retail promotional model, by,
executing a reward function based on the retail data for each time period in the one or more time periods; and 
selecting one or more coefficients that maximize the output of the reward function for the one or more time periods, and 
simulate a plurality of simulated pricing decisions based on the electronic retail price model and the selected control policy to generate one or more simulated system states and one or more simulated system rewards from the simulated system; and
determine the electronic retail price plan based on the one or more simulated system states and the one or more simulated system rewards. 
Dependent claims 2-7 and 9-12 recite the same or similar abstract idea(s) as independent claims 1 and 8 with merely a further recitation of particular data characterizations or analyses performed as part of the abstract idea, specifically:
Claims 3 and 10: wherein the determining the one or more features from the transformed transaction data further comprises: determining at least one of a plurality of cannibalization matrices, a plurality of cadence matrices, or a plurality of affinity matrices.  
Claim 4 and 11: the determining…transformed transaction data based on the transaction data further comprises: sorting the transaction data into a first transaction set and a second transaction set; wherein the transformed transaction data further comprises a first transaction set comprising transactions having one or more promotional products, and a second transaction set comprising transactions having one or more non-promotional products.  
Claims 5 and 12: sorting the first transaction set into a promoted products set, a promoted item associated product set, and an associated product set; wherein the first transaction set comprises the promoted products set, the promoted item associated product set, and the associated product set.  
Claim 6: wherein the determining the transformed transaction data further comprises: determining one or more transaction values of the transaction data for each of the two or more previous time periods.  
Claims 7: wherein the selecting the selected control policy further comprises: executing a reward function based on the retail data for each time period in the one or more time periods; and selecting one or more coefficients that maximize the output of the reward function for the one or more time periods.
The limitations of claims 1-12 identified above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed generation of a retail price model and selection of a control policy for use in determining a retail pricing plan using various transaction data evaluations and calculations in an “operational” and a “simulated” environment/mode of analysis/calculation is found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims recite steps for transforming data including calculating a power spectrum of time series, e.g. Spec: [0124]-[0125]: “The power spectrum diagram (or a periodogram1)”, “The signal analysis may include mathematical transformations of the time series retail data, for example, a Fourier Transform analysis may be performed on retail data to generate transformed retail data.”, generating a model, e.g. Eq 1 Spec: [167], selecting a control policy, i.e. selecting the coefficients of the equation by executing/calculating the reward function to determine those coefficients that maximize the function (claim 7), e.g. [0174]: “The equation and coefficient values which minimize |s - s| may comprise the selected control policy”, the model and  policy being used together to simulate/calculate pricing decisions by executing/solving the reward function/model to determine the price variables that maximize the reward/desired output, e.g. profit or margin, e.g. see at least Spec: 174-176, and thus clearly the claims recite mathematical concepts including relationships, formulas and calculations;  
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite steps directed to generating a retail price model and control policy for use in generating a retail pricing plan, e.g. optimal promotional pricing for products, which is at least a fundamental economic practice and/or part of commercial interactions including sales activities or behaviors; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the steps identified above, including “receiving” data, “determining” transformed data including a power spectrum, e.g. a data plot/chart, “determining” features from that data, “generating” a model from the features, “selecting” a policy for the model, “simulating”, i.e. mathematically calculating, pricing decisions, “determining” a pricing plan using simulated data values, “sorting” data, “executing” a reward function, i.e. calculating using a mathematical function, and “selecting” coefficients are data observations and mathematical evaluations, judgements and/or opinions capable of being performed mentally and/or with the aid of pen and paper.
Step 2A – Prong 2: Claims 1-12 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of: 
“receiving, at a first server of the plurality of enterprise servers,” (claim 1), “an intelligent agent running at the first server”, e.g. computer program/code, (claim 1), “at the first server” (claim 1, 4, 11), “ a memory, the memory comprising: [data]; an intelligent agent module comprising a simulated system;” (claim 8), “a processor in communication with the memory, the processor configured to:” (claim 8), “store the electronic retail price model in the memory;” (claim 8), “store the selected control policy in the memory;” (claim 8),“store the at least one of a plurality of cannibalization matrices, a plurality of cadence matrices, or a plurality of affinity matrices in the memory.” (claim 10), and “wherein the processor is further configured to:” (claim 9-12), however the aforementioned elements are found to be merely generic computer components of a general purpose computer used to “apply” the abstract idea (MPEP 2106.05(f)) and therefore fail to integrate the recited abstract idea into a practical application; 
 “receiving, at a first server of the plurality of enterprise servers, transaction data from the plurality of point-of-sale devices…” (claim 1) and [memory storing] transaction data from the plurality of point-of-sale devices,” (claim 8), however the aforementioned receiving of data from a plurality of devices of a network is found to be merely insignificant pre-solution data gathering activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
“transmitting the electronic retail price model to a second server in the plurality of enterprise servers.” (claim 2) and “wherein the processor is further configured to: transmit, using a network interface in communication with the processor, the electronic retail price model to a second server in the plurality of enterprise servers.” (claim 9), however the aforementioned elements of transmitting data to a server is found to be merely insignificant extra-solution activity, e.g. data output activity, and thus fails to integrate the abstract idea into a practical application. 
Step 2B: Claims 1-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and performs insignificant extra-solution activity, i.e. data gathering (claims 1, 8) and output activity (claims 2, 9), that are further found under Step 2B to merely be well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to generating a retail price model and selecting a control policy/coefficients of the model/equation for use in generating a retail pricing plan, i.e. calculating optimal prices that maximize the reward/desired output. 
	Claims 1-12 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Palinginis et al. US20190156357A1 (hereinafter “Palinginis”) in view of
Wick US 20210312488 A1 (Prov. App. US 62/983,877) (hereinafter “Wick”) in further view of 
Ouimet et al. US 20050273376 A1 (hereinafter “Ouimet”). 
Claim 1,
Palinginis teaches: A method of generating an electronic retail price model and a selected control policy, the electronic retail price model and the selected control policy for generating an electronic retail price plan for retail operations performed within an enterprise network comprising a plurality of distributed computing devices, the plurality of distributed computing devices comprising a plurality of point-of-sale devices and a plurality of enterprise servers, the plurality of distributed computing devices in network communication, comprising: (Fig.  7,Abstract; [0044]: At 116, the predicted demand may be displayed to a user and, at 118, the proposed promotion may be selected or refined based on the predicted demand. In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; Fig. 7; [0121]; [0071]: At 220, the predicted demand model may be output by the computer system. For example, the predicted demand model and its estimated parameters, with or without the calculated prediction accuracy, may be provided to another computer system component, stored in a data repository for later use or additional processing, and/or displayed to a user through a graphical user interface for promotion decision-making.)
receiving, at a first server of the plurality of enterprise servers, transaction data … the transaction data defined as a time series including a plurality of transaction data items corresponding to one or more previous time periods, the plurality of transaction data items comprising at least one of price data, product data, and customer data; (Fig. 6-7; [0002]: Computerized point-of-sale, affinity program, web and mobile application, customer relationship management (CRM), inventory control, supply chain management, and related financial systems generate volumes of product and sales data tied to product SKUs.; [0011]: and a sales data source comprising data for a plurality of items.; [0097]: Clustering analysis engine 640 may store and/or provide access to a sales data source 650. For example, sales data source 650 may include demand information, item information (e.g., SKUs, images, descriptions, categories, specifications, reviews, ratings, retailers, quantities, attributes, criteria, parameters, etc.), sales history, promotion history, etc. In some embodiments, some or all of the data in sales data source 650 may be retrieved from the database(s) 608.; [0118]: Examples of the types of sales data stored by database(s) 608 may include invoice data, item data, business account data, purchase data, user profile data, etc.; [0012]: the clustering analysis engine may generate a sales vector for the plurality of items over a defined period of time ; [0063]:  In either case, at 202, a computer system may receive or calculate a sales vector for the items being used in the promotion analysis. For example, an observation vector (log dt i) for a selected batch of related SKUs, such as a department. ; [0045]: 1. i: the observed SKU, j∈J 2. t: the observed period of time t 3. dt i: the observed sales of SKU i during period t.)
receiving, at the first server, one or more simulated system states and one or more simulated system rewards ([0108]: Promotion rating module 674 may receive predicted demand values and one or more promotion rating metrics for evaluating proposed promotions.) from a simulated system of an intelligent agent running at the first server ([0097]: Clustering analysis engine 640 includes computer logic executable by the processor 604 to parse data and perform the clustering and analysis operations described herein, for example. Cluster analysis engine 640 may include computer modeling software and/or hardware for selecting and processing one or more blended models for regression-based cluster analysis. ; Fig. 6-7; [0106]: a promotion rating module 674, and profitability factors module 676…Each of these modules may interact with clustering analysis engine 640 and/or blended models for good items and bad items, predicted demand values, prediction quality metrics, and other output from clustering analysis engine 640.), the intelligent agent configured to operate in …a simulated control loop; ([0086]-[0087]: In some embodiments, a unique promotion identifier (or promo ID) may be assigned to set of promotion parameters being modeled and/or the session of iterative modeling of related proposed promotions; [0044]: In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.)
determining, by the intelligent agent, transformed transaction data ([0101]: Item differentiator 642 may include logic for using processor 604 and memory 606 to retrieve a batch of item-related sales data and process it to differentiate good items from bad items.; [0012]: the clustering analysis engine may generate a sales vector for the plurality of items over a defined period of time ; [0063]:  In either case, at 202, a computer system may receive or calculate a sales vector for the items being used in the promotion analysis. For example, an observation vector (log dt i) for a selected batch of related SKUs, such as a department. ; [0045]: 1. i: the observed SKU, j∈J 2. t: the observed period of time t 3. dt i: the observed sales of SKU i during period t.)…
determining, by the intelligent agent, one or more features from the transformed transaction data; ([0063]:  At 204, the computer system may receive or calculate a feature matrix for the same items. For example, a data matrix may be assembled containing pt i, Trendt i, etc. for the batch of SKUs. In some embodiments, other SKU data and/or feature formats may be provided for the modeling equations being used. ; [0065]-[0066]; [0045])
determining, by the intelligent agent, one or more actionable2 features from the one or more features; ([0065]-[0066]; [0056]:  In addition to the features defined above, some embodiments may use cluster-level indicators to capture the cross-cluster promotion effect for estimating the revenue rt i. For example, cluster-level indicator equation 1 in FIG. 8. In equation 1:

    PNG
    media_image1.png
    165
    515
    media_image1.png
    Greyscale

Note that the CrossClus variable is time-dependent in that it is affected by the time-specific PromoFlag variable.; [0051]; [0057]: The parameters to estimate at the cluster-level is Pj={α0 j, α0, ϕj, β0 j, β1 j, β2 j, β3 j}. Note that CrossClus may efficiently estimate the cannibalization and halo effects of promotions. Due to the curse of dimensionality, it may be unrealistic to estimate the cannibalization and halo effect for every pair of SKUs. In this example there are |J| coefficients to estimate. If β3 j>0, it may be interpreted that promoting the SKUs from the other clusters can improve the sales of the SKUs in cluster j. This is an example of halo effect observed in retail. If β3 j<0, this may correspond to a cannibalization effect across clusters. Note that equation 1 can also be adapted to include pairwise CrossClus features. In this case, the cannibalization or halo effect of promotion between any pair of clusters (i.e., how a promotion in any SKU of cluster i affects the demand of items in cluster j, and vice versa) may be measured.)
updating, by the intelligent agent, the simulated system based on the transformed transaction data; ([0044]: In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; [0038]: for selecting and refining a prediction model for a promotion; [0087]: In some embodiments, a unique promotion identifier (or promo ID) may be assigned to set of promotion parameters being modeled and/or the session of iterative modeling of related proposed promotions; [0089]: and/or may direct the user back to promotion input screen 510 to refine the proposed promotion.)
generating an electronic retail price model of the intelligent agent from the one or more actionable features; ([0071]: At 220, the predicted demand model may be output by the computer system. For example, the predicted demand model and its estimated parameters, with or without the calculated prediction accuracy, may be provided to another computer system component, stored in a data repository for later use or additional processing, and/or displayed to a user through a graphical user interface for promotion decision-making.; [0071]: For example, under Example A the predicted demand model may include: for i=good SKU: dt i=exp(λi t+αt i˜Seasonalityt i); [0072] for i=bad SKU: dt i=exp(θt i+γt i) As another example, under Example B the predicted demand model may include: [0073] for i=good SKU: dt i=exp(γi t), where γi t is estimated from decentralized model [0074] for i=bad SKU: dt i=exp(θt i+λt i+αt i·Seasonalityt i).; [0045]: 3. dt i: the observed sales of SKU i during period t.; see Fig. 8-9; [0102]: As described above, good item model 644 and bad item model 646 may each include a combination of regression model fits to yield a predicted model with coefficients and values specific to each selected item and whether it is a good item or a bad item.; Fig. 8; [0057]: Note that equation 1 can also be adapted to include pairwise CrossClus features.; [0058]: The cluster-level predicted value for each observation by γt i may be modeled as shown in equation 2 of FIG. 8. ;)
selecting a selected control policy3 for the electronic retail price model; (Fig. 2: “212”, “214”; [0102]: As described above, good item model 644 and bad item model 646 may each include a combination of regression model fits to yield a predicted model with coefficients and values specific to each selected item and whether it is a good item or a bad item. ; [0043]: At 112, the models for both sets of items (good SKUs and bad SKUs) may enable estimating model coefficients, such as using cluster-level regression. In some embodiments, SKU-level and cluster-level coefficients may be recovered for estimating a predicted demand.; [0067]; [0083]-[0084] ; [0071]: At 220, the predicted demand model may be output by the computer system. For example, the predicted demand model and its estimated parameters,)
simulating, by the intelligent agent operating in the simulated control loop, a plurality of simulated pricing decisions based on the electronic retail price model and the selected control policy to generate the one or more simulated system states and the one or more simulated system rewards;  ([0044]: At 114, a predicted demand value is generated from the differentiated models and their respective model coefficients for the different sets (good SKUs and bad SKUs). In some embodiments, predicted demand values may be generated for each SKU in the set of SKUs being analyzed. At 116, the predicted demand may be displayed to a user and, at 118, the proposed promotion may be selected or refined based on the predicted demand. In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; [0087]: In some embodiments, a unique promotion identifier (or promo ID) may be assigned to set of promotion parameters being modeled and/or the session of iterative modeling of related proposed promotions… The computer system may process the proposed promotion using blended models of demand prediction and return one or more demand prediction values and related indicators.; [0089]-[0090]: representation of predicted demand from the model represented in a business-significant series of predicted demand values… a selection of business metrics against which the modeled promotion can be displayed, such as incremental adjusted margin, incremental sales, and incremental variable contribution of each particular component of the promotion as represented in predicted demand values.) 
determining …, the electronic retail price plan based on the one or more simulated system states and the one or more simulated system rewards. ([0044]: At 114, a predicted demand value is generated from the differentiated models and their respective model coefficients for the different sets (good SKUs and bad SKUs). In some embodiments, predicted demand values may be generated for each SKU in the set of SKUs being analyzed. At 116, the predicted demand may be displayed to a user and, at 118, the proposed promotion may be selected or refined based on the predicted demand. In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; [0087]: The computer system may process the proposed promotion using blended models of demand prediction and return one or more demand prediction values and related indicators.; [0089]: summary interface 520 may include one or more indicators for rating each promotion in the summary. For example, a profitability metric 524 may provide a graphical or numeric rating and/or a profitability value, such as incremental net profit, return on investment, incremental sales, etc… In some embodiments, proposed promotions that do not meet any defined goal may be displayed with a graphical warning indicator and/or may direct the user back to promotion input screen 510 to refine the proposed promotion.; [0090]: Metric selector 536 may provide a selection of business metrics against which the modeled promotion can be displayed, such as incremental adjusted margin, incremental sales, and incremental variable contribution of each particular component of the promotion as represented in predicted demand values.; Fig 5A-5B)
Palinginis fails to clearly articulate:
receiving, at a first server of the plurality of enterprise servers, transaction data from the plurality of point-of-sale devices, the transaction data…(bold emphasis added)
Although Palinginis describes: [0002]: Computerized point-of-sale, affinity program, web and mobile application, customer relationship management (CRM), inventory control, supply chain management, and related financial systems generate volumes of product and sales data tied to product SKUs.”, Palinginis fails to clearly articulate the receiving of this data at the server from these systems 
… the intelligent agent configured to operate in an operational control loop…
determining, by the intelligent agent, transformed transaction data, including a power spectrum of the time series transaction data, the power spectrum comprising a vertical axis of amplitude and a horizontal axis of frequency and the transformed transaction data indicating gross or aberrant trends in the transaction data; (bold emphasis added)
determining, by the intelligent agent operating in the operational control loop, the electronic retail price plan …(bold emphasis added)
Although Palinginis describes using the results of the analysis to select or refine the promotion (e.g. [0044], [0089]), such selection/plan is made by the user not by the “intelligent agent”/computer itself, further Palinginis fails to clearly describe the system operating in an “operational control loop” 
Wick however, in analogous art of retail pricing models, clearly teaches receiving the transaction data at the modeling server(s) from the system(s) of the retailer, i.e.: 
receiving, at a first server of the plurality of enterprise servers, transaction data from the plurality of point-of-sale devices, the transaction data…(bold emphasis added) (Wick: Fig. 1,2; [0044]: According to one embodiment, input data 220 comprises historic time series data, such as sales patterns, prices, promotions, weather conditions, and other factors influencing future demand of a particular item sold in a given store on a specific day. In an embodiment, model training system 110 may receive input data 220 from archiving system 120, one or more supply chain planning and execution systems 130, one or more supply chain entities 140, computer 150, or one or more data storage locations local to, or remote from, supply chain network 100 and model training system 110. ; [0025] One or more supply chain entities 140 may include, for example, one or more retailers, distribution centers, manufacturers, suppliers, customers, and/or similar business entities configured to manufacture, order, transport, or sell one or more products. Retailers may comprise any online or brick-and-mortar store that sells one or more products to one or more customers.; [0090] In this example, at action 402, data processing module 202 of server 112 transfers historical product sales data for a particular retail store (“Store Y”), from archiving system 120 into input data 220 of model training system 110 database 114. In this example, input data 220 includes sales and price data for Store Y and Product X for two years, where the “Discount Price” is active for 10% of the time and the “Full Price” is active for the remaining 90% of the time;[0050];  [0066] Transaction data 280 may comprise recorded sales and returns transactions and related data; [0019]-[0020]:  archiving system 120 comprises an archive of data received from one or more planning and execution systems 130, one or more supply chain entities 140, and/or one or more computers 150 of supply chain network 100.) (Prov. App.: P.12, Figure 2; para. 11, 12, 17, 34, 40, 52, 76)
Wick further teaches determining the retail price plan, e.g. selecting promotional pricing, “by an intelligent agent operating in the operational control loop”, i.e: 
“… the intelligent agent configured to operate in an operational control loop…;” and “determining, by the intelligent agent operating in the operational control loop, the electronic retail price plan based on the one or more simulated system states and the one or more simulated system rewards.” (bold emphasis added) (Fig. 2; [0021]: Server 132 of one or more planning and execution systems 130 comprises one or more modules, such as, for example, a planning module, a solver, a modeler, and/or an engine, for performing actions of one or more planning and execution processes.; [0064]: Planning module 260 works in connection with prediction module 270 to generate a plan based on one or more predicted retail volumes, classifications, or other predictions. By way of example only and not of limitation, planning module 260 may comprise a demand planner that generates a demand forecast for one or more supply chain entities 140. Planning module 260 may generate the demand forecast, at least in part, from predictions and calculated factor values for one or more causal factors received from prediction module 270. By way of a further example, planning module 260 may comprise an assortment planner and/or a segmentation planner that generates product assortments that match causal effects calculated for one or more customers or products by prediction module 270, which may provide for increased customer satisfaction and sales, as well as reducing costs for shipping and stocking products at stores where they are unlikely to sell.; [0087]: Prediction module 208 may apply current data 230 to one or more trained models 228 to generate one or more target variable predictions, and may also generate a prediction with an explanation of the strength with which each of the one or more causal factors influences the prediction… and, in response to modifying the one or more future states of the causal factors, modifying input values to represent a future scenario corresponding to the modified futures states of the one or more causal factors, thereby permitting one or more demand-shaping actions (such as controlling product sales by setting product prices at a specific value).; [0025]: model training system 110 may transmit instructions to one or more supply chain entities 140 based on one or more predictions generated by one or more trained models.; [0064]: Planning module 260 works in connection with prediction module 270 to generate a plan based on one or more predicted retail volumes, classifications, or other predictions.)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Palinginis’ system and methods for retail price/promotion modeling and planning, as described above, to include receiving the transaction data from POS devices and the intelligent agent/system operating in a “operational control loop” including determining the retail price plan [for implementation/execution in the actual system/environment] based on the results of the modeling/simulation in view of Wick in order to provide more accurate price and demand analysis and forecasting for and improved instruction/planning to a variety of suitable supply chain entities/ applications and associated planning systems (Wick: Fig. 1-2, Abstract; para: 28, 25, 14, 17, 104)  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Palinginis and Wick as described above in the same field of retail price and demand modeling and planning and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Palinginis ([0002];  Fig. 6-7; [0011]) describing the transaction/sales data is generated by POS devices and receiving the sales data from a sales data “source” and modeling retail price promotions for user review and planning for supply chain improvements (e.g. [0029]-[0031]: First, the robustness of algorithms described herein may permit more accurate promotion planning…  Second, the impact on a supply chain may be significant. …A more accurate prediction of promotions allows for better planning for deliveries and thus for increased reliability of the company; [0090]) and Wick describing demand forecasting and prediction for use in retail planning including price-demand elasticity analysis (abstract; [0002]; [0074]) and describing training the model based on discount price and full price data [0091], the results of the combination were predictable (MPEP 2143 A).

Wick fails to clearly teach: 
determining, by the intelligent agent, transformed transaction data, including a power spectrum of the time series transaction data, the power spectrum comprising a vertical axis of amplitude and a horizontal axis of frequency and the transformed transaction data indicating gross or aberrant trends in the transaction data; (bold emphasis added)
Ouimet however, in analogous art of retail promotional price modeling and planning, teaches: 
… the intelligent agent configured to operate in an operational control loop and a simulated control loop; (Ouimet describing both operational4 and simulation “control loops”: Fig. 1, 10; [0038] From business plan 12, retailer 10 provides certain observable data and assumptions, and receives back specific forecasts and predictions from promotional model 14. The model performs a series of complex calculations and mathematical operations to predict and forecast the business functions in which retailer 10 is most interested. The output of promotional model 14 is a report, chart, table, or other analysis 16, which represents the model's forecasts and predictions based on the model parameters and the given set of data and assumptions. Report 16 is made available to business plan 12 so that retailer 10 can make promotional and operational decisions. ; [0042]: More specifically, model 14 helps retailer 10 predict and forecast the effect of different promotional efforts and programs on customer demand and the resulting levels of retail sales, revenue, volume, and profitability. Promotional model 14 can also be used to backcast promotional programs, i.e. consider "what-if" scenarios of prior efforts with different driving factors.; [0049]: Retailer 10 may project forward in time and predict volume of sales under one or more promotional efforts. The unit sales predictions for various promotional models will help retailer 10 make well-reasoned business decisions. Alternatively, retailer 10 may analyze back in time to understand what may have happened if different decisions had been made.)
determining, by the intelligent agent, transformed transaction data, including a power spectrum of the time series transaction data, the power spectrum comprising a vertical axis of amplitude and a horizontal axis of frequency and the transformed transaction data indicating gross or aberrant trends in the transaction data; (bold emphasis added) (Figs. 3B & 5 showing time series trends in the sales data; [0112]: A set of graphs for unit sales of one product Pi <USpi> as a function of time is shown in FIG. 5. Plot 72 represents actual unit sales of product Pi sold in store Si over the time period. Plot 74 represents forecast of product Pi under promotion using promotional model 14. Plot 76 represents baseline (no promotion) of product Pi. Plot 78 represents a moving average of units sales of product Pi from plot 72. FIG. 5 illustrates the time series of the expected value of unit sales for product Pi <USpi> has been defined in equation (1) in terms of a product combination of expected values of factors (traffic, share, count) which influence the customer buying decision. Report 16 may include FIG. 5 as part of its forecast information.; [0038]: The output of promotional model 14 is a report; [0048]: Plot 42 in FIG. 3 b illustrates a simplified promotional model of product Pi for unit sales over time. Between times t1 and t2, the promotional model of product Pi shows unit sales increase, over and above the increase associated with seasonality, because of promotional flyers or advertisement distributed at the beginning of the season. Between times t2 and t3, unit sales returns to the level associated with the seasonal lift. Between times t3 and t4, unit sales returns to the baseline rate. The promotional model also shows unit sales of product Pi increase at time t4 because product Pi is placed on end-cap. At time t5, the product Pi is given temporary sale price, causing unit sales to increase even further. The sale price terminates at time t6 and the end-cap display is taken down at time t7, each causing a corresponding decrease in unit sales.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Palinginis/Wick’s system and methods for retail price modeling and planning, as described above, to include both simulated and operational control loops for price modeling and planning, i.e. modeling for the actual operational environment and modeling for a simulated/what-if environment, and determining transformed transaction data that includes a power spectrum of transaction data trends over time in view of Ouimet in order to more effectively explain the effects of promotional programs on sales to make better pricing decisions that increase profitability (e.g. Ouimet: [0126]: The analysis of report 16, as generated by model 14, helps explain the effect of promotional programs on unit sales, revenue, and profitability… Understanding the cause and effect behind promotional offerings is important to increasing the profitability of the retail stores. The promotional model addresses effective analysis techniques for various promotions, in terms of forecasting and backcasting, and provides tools for a successful, scientific approach to promotional programs with a high degree of confidence…The model can be used for business planning, assessing a variety of what-if scenarios, business optimization, and evaluation of historical events to compare actuals to forecast and actuals to baseline data.; [0128] The method presented herein attempts to accurately predict the fiscal impact of affinity and cannibalization (AC) with a practical and scalable solution applicable to the complexities and data volumes found in the retail industry. ; [0130]) (see MPEP 2143 G).

Claims 2 and 9,
Palinginis/Wick/Ouimet teach all the limitations of parent claims 1 and 8 as described herein.
Palinginis further teaches: transmitting [using a network interface in communication with the processor] the electronic retail price model to a second [device] in the plurality of [devices]  ([0103]: Demand predictor 648 evaluates the good item model(s) 644 and/or bad item model(s) 646 with data values relevant to a proposed promotion to generate one or more predicted demand values for the particular item. Example predicted demand equations, differentiated by good item models and bad item models, are provided in FIG. 9. Demand predictor 648 may calculate and store predicted demand values and/or transmit or otherwise provide them for use by another system, display, or further processing. In some embodiments, demand predictor 648 provides the good item model or bad item model for the particular item, one or more predicted demand values, and one or more prediction quality metrics to client application 670 for use in promotion evaluation and management.; Fig. 6-7)
Palinginis fails to clearly teach: transmitting [using a network interface in communication with the processor] the electronic retail price model to a second server in the plurality of enterprise servers. (bold emphasis added)
Wick however further teaches: transmitting [using a network interface in communication with the processor] the electronic retail price model to a second server in the plurality of enterprise servers. (bold emphasis added) (Wick: Fig. 1-2 showing model training and planning and execution systems located on separate servers, i.e. the model is trained/generated on “110” and stored and used on “130”, e.g. “270”, thus “transmitted” to a second server “130”, see also: [0026] In one embodiment, model training system 110, archiving system 120, one or more planning and execution systems 130, supply chain entities 140, and computer 150 may be coupled with network 160 using one or more communication links 170-178, which may be any wireline, wireless, or other link suitable to support data communications between model training system 110, archiving system 120, planning and execution systems 130, supply chain entities 140, computer 150, and network 160 during operation of supply chain network 100.  [0021]: Server 132 stores and retrieves data from database 134 or from one or more locations in supply chain network 100.; [0065]: “Prediction module 270 applies samples of transaction data 280, supply chain data 282, product data 284, inventory data 286, store data 290, customer data 292, demand forecasts 294, and other data to prediction models 298 to generate predictions and calculated factor values for one or more causal factors.”; [0074]: Prediction models 298 comprise one or more of trained models 228 used by planning and execution system 130 for predicting, among other variables, pricing, targeting, or retail volume, such as, for example, a forecasted demand volume for one or more products at one or more stores of one or more retailers based on the prices of the one or more products.) (Prov. App.: P.6: Figure 1, P.12: Figure 2; [0013]; [0018], [0051], [0060])
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Palinginis’ system and methods for retail price planning, as described above, to include transmitting the generated model to a second server in view of Wick in order to provide more accurate price and demand analysis and forecasting for and improved instruction/planning to a variety of suitable supply chain entities/ applications and associated planning systems (Wick: Fig. 1-2, Abstract; para: 28, 25, 14, 17, 104)  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Palinginis and Wick as described above in the same field of retail price and demand modeling and planning and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Palinginis (Fig. 6-7; [0092]-[0093]) describing a networked arrangement of a variety of devices including servers and Wick describing demand forecasting and prediction for use in retail planning including price-demand elasticity analysis (abstract; [0002]; [0074]) and describing training the model based on discount price and full price data [0091], the results of the combination were predictable (MPEP 2143 A).

Claims 3 and 10,Palinginis/Wick/Ouimet teach all the limitations of parent claims 2 and 9 as described herein.
Palinginis further teaches: 
wherein the determining the one or more features from the transformed transaction data further comprises: determining at least one of a plurality of cannibalization matrices, a plurality of cadence5 matrices, or a plurality of affinity matrices;  ( [0063]:  At 204, the computer system may receive or calculate a feature matrix for the same items. For example, a data matrix may be assembled containing pt i, Trendt i, etc. for the batch of SKUs. ; [0045]: An example system may use the following set of features in a model, …7. Fatiguet i: the number of periods since the last promotion for SKU i (set to 0 if there is no previous promotion). It is used to model the post-promotion dip effect which captures the stockpiling behavior of consumers.; [0057]: The parameters to estimate at the cluster-level is Pj={α0 j, α0, ϕj, β0 j, β1 j, β2 j, β3 j}. Note that CrossClus may efficiently estimate the cannibalization and halo effects of promotions. Due to the curse of dimensionality, it may be unrealistic to estimate the cannibalization and halo effect for every pair of SKUs. In this example there are |J| coefficients to estimate. If β3 j>0, it may be interpreted that promoting the SKUs from the other clusters can improve the sales of the SKUs in cluster j. This is an example of halo effect observed in retail. If β3 j<0, this may correspond to a cannibalization effect across clusters. Note that equation 1 can also be adapted to include pairwise CrossClus features. In this case, the cannibalization or halo effect of promotion between any pair of clusters (i.e., how a promotion in any SKU of cluster i affects the demand of items in cluster j, and vice versa) may be measured.; [0075]: Cannibalization value 906 may be calculated using equations 25, 26, 27, and 28. Halo effect value 908 may be calculated using equations 29, 30, 31, and 32.; 
store the at least one of a plurality of cannibalization matrices, a plurality of cadence matrices, or a plurality of affinity matrices in the memory. (claim 9) (Fig. 6-7; [0057]: The parameters to estimate at the cluster-level is P.sub.j={α.sub.0.sup.j, α.sub.0, ϕ.sup.j, β.sub.0.sup.j, β.sub.1.sup.j, β.sub.2.sup.j, β.sub.3.sup.j}. Note that CrossClus may efficiently estimate the cannibalization and halo effects of promotions.   ; [0071]: For example, the predicted demand model and its estimated parameters, with or without the calculated prediction accuracy, may be provided to another computer system component, stored in a data repository for later use or additional processing, and/or displayed to a user through a graphical user interface for promotion decision-making. ; [0091]:  For example, predicted demand values are shown for baseline 546, uplift 548, discount 550, vendor fund 552, cannibalization 554, pull forward 556, halo effect 558, and total incremental value 560.; [0109]: For example, defined factors within the model being used may correlate to specific profitability factors, such as baseline, uplift, discount, vendor fund, cannibalization, pull forward, halo effect, and total incremental value, among others ; Fig. 6-7, [0098]: The clustering analysis engine 640 may communicate with the web server 634 to facilitate its operations and may be coupled to the database(s) 608 to store retrieve, and/or manipulate data stored therein.)

Claims 4 and 11,
Palinginis/Wick/Ouimet teach all the limitations of parent claims 3 and 10 as described above.
Palinginis further teaches: the determining, at the first server, transformed transaction data based on the transaction data further comprises: sorting the transaction data into a first transaction set and a second transaction set; wherein the transformed transaction data further comprises a first transaction set comprising transactions having one or more promotional products, and a second transaction set comprising transactions having one or more non-promotional products. ([0054]: For a sample department, all the SKUs may be clustered into different groups. Based on the SKU attributes (e.g., velocity: the sales last quarter per promo SKU, functionality, online classification index, color, brand, production cost) in the dataset, the system may choose any existing clustering method such as K-means, agglomerative clustering, or DBSCAN to create clusters. Alternatively, the system can even directly cluster the SKUs based solely on their attributes.; [0055]: Example attributes may include, for instance, vendor, manufacturer, brand, images (e.g., image qualities) associated with a SKU (or item associated with the SKU), whether a SKU has reviews or ratings and the attributes of those reviews and ratings, whether a SKU is returnable, whether a SKU is on promotion or not, price, or other potential attributes, for example. Further, it should be noted that clustering may be performed based on defined attributes, hierarchies, or may be defined using K-means, or other clustering algorithms.)

Claim 8,
Palinginis teaches: A system for generating a retail price model and a selected control policy, the electronic retail price model and the selected control policy for generating an electronic retail price plan for retail operations performed within an enterprise network comprising a plurality of distributed computing devices, the plurality of distributed computing devices comprising a plurality of point-of-sale devices and a plurality of enterprise servers, the plurality of distributed computing devices in network communication, comprising: (Fig. 7; Abstract; [0044]: At 116, the predicted demand may be displayed to a user and, at 118, the proposed promotion may be selected or refined based on the predicted demand. In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; Fig. 7; [0121]; [0071]: At 220, the predicted demand model may be output by the computer system. For example, the predicted demand model and its estimated parameters, with or without the calculated prediction accuracy, may be provided to another computer system component, stored in a data repository for later use or additional processing, and/or displayed to a user through a graphical user interface for promotion decision-making.)
a memory, the memory comprising: transaction data from the plurality of point-of-sale devices, the transaction data defined as a time series including a plurality of transaction data items corresponding to one or more previous time periods, the plurality of transaction data items comprising at least one of price data, product data, and customer data; (Fig. 6-7; [0002]: Computerized point-of-sale, affinity program, web and mobile application, customer relationship management (CRM), inventory control, supply chain management, and related financial systems generate volumes of product and sales data tied to product SKUs.; [0011]: and a sales data source comprising data for a plurality of items.; [0097]: Clustering analysis engine 640 may store and/or provide access to a sales data source 650. For example, sales data source 650 may include demand information, item information (e.g., SKUs, images, descriptions, categories, specifications, reviews, ratings, retailers, quantities, attributes, criteria, parameters, etc.), sales history, promotion history, etc. In some embodiments, some or all of the data in sales data source 650 may be retrieved from the database(s) 608.; [0118]: Examples of the types of sales data stored by database(s) 608 may include invoice data, item data, business account data, purchase data, user profile data, etc.; [0012]: the clustering analysis engine may generate a sales vector for the plurality of items over a defined period of time ; [0063]:  In either case, at 202, a computer system may receive or calculate a sales vector for the items being used in the promotion analysis. For example, an observation vector (log dt i) for a selected batch of related SKUs, such as a department. ; [0045]: 1. i: the observed SKU, j∈J 2. t: the observed period of time t 3. dt i: the observed sales of SKU i during period t.)
an intelligent agent module comprising a simulated system; ([0097]: Clustering analysis engine 640 includes computer logic executable by the processor 604 to parse data and perform the clustering and analysis operations described herein, for example. Cluster analysis engine 640 may include computer modeling software and/or hardware for selecting and processing one or more blended models for regression-based cluster analysis. ; Fig. 6-7; [0106]: a promotion rating module 674, and profitability factors module 676…Each of these modules may interact with clustering analysis engine 640 and/or blended models for good items and bad items, predicted demand values, prediction quality metrics, and other output from clustering analysis engine 640.)
a processor in communication with the memory, the processor configured to: determine transformed transaction data… by, ([0101]: Item differentiator 642 may include logic for using processor 604 and memory 606 to retrieve a batch of item-related sales data and process it to differentiate good items from bad items.; [0012]: the clustering analysis engine may generate a sales vector for the plurality of items over a defined period of time ; [0063]:  In either case, at 202, a computer system may receive or calculate a sales vector for the items being used in the promotion analysis. For example, an observation vector (log dt i) for a selected batch of related SKUs, such as a department. ; [0045]: 1. i: the observed SKU, j∈J 2. t: the observed period of time t 3. dt i: the observed sales of SKU i during period t.)
determining one or more transaction values of the transaction data for each of the two or more previous time periods, ([0045]: An example system may use the following set of features in a model,… 1. i: the observed SKU, j∈J 2. t: the observed period of time t 3. dt i: the observed sales of SKU i during period t….5. Trendt i: the trend variable of SKU i during period t. It is defined as the cumulative number of periods starting from the earliest observation in the dataset…. 7. Fatiguet i: the number of periods since the last promotion for SKU i (set to 0 if there is no previous promotion). It is used to model the post-promotion dip effect which captures the stockpiling behavior of consumers.; [0101]: Item differentiator 642 may include logic for using processor 604 and memory 606 to retrieve a batch of item-related sales data and process it to differentiate good items from bad items.; [0012]: the clustering analysis engine may generate a sales vector for the plurality of items over a defined period of time ; [0063]:  In either case, at 202, a computer system may receive or calculate a sales vector for the items being used in the promotion analysis. For example, an observation vector (log dt i) for a selected batch of related SKUs, such as a department. At 204, the computer system may receive or calculate a feature matrix for the same items. For example, a data matrix may be assembled containing pt i, Trendt i, etc. for the batch of SKUs.; [0100]: these modules may be redundantly used or repeated in separate instances for each batch of SKUs and/or each proposed promotion evaluated by clustering analysis engine 640.; [0090]:  In the example shown, time selector 532 may indicate a plurality of time segments, such as by week or combined for the entire period of the promotion, that may be selected for viewing the performance of the promotion in the various segments.)
determine one or more features from the transformed transaction data; ([0063]:  At 204, the computer system may receive or calculate a feature matrix for the same items. For example, a data matrix may be assembled containing pt i, Trendt i, etc. for the batch of SKUs. In some embodiments, other SKU data and/or feature formats may be provided for the modeling equations being used. ; [0065]-[0066]; [0045])
determine one or more actionable features from the one or more features; Page 4 of 14US Patent Appl. No. 16/807,214 ([0065]-[0066]; [0056]:  In addition to the features defined above, some embodiments may use cluster-level indicators to capture the cross-cluster promotion effect for estimating the revenue rt i. For example, cluster-level indicator equation 1 in FIG. 8. In equation 1:

    PNG
    media_image1.png
    165
    515
    media_image1.png
    Greyscale
Note that the CrossClus variable is time-dependent in that it is affected by the time-specific PromoFlag variable.; [0051]; [0057]: The parameters to estimate at the cluster-level is Pj={α0 j, α0, ϕj, β0 j, β1 j, β2 j, β3 j}. Note that CrossClus may efficiently estimate the cannibalization and halo effects of promotions. Due to the curse of dimensionality, it may be unrealistic to estimate the cannibalization and halo effect for every pair of SKUs. In this example there are |J| coefficients to estimate. If β3 j>0, it may be interpreted that promoting the SKUs from the other clusters can improve the sales of the SKUs in cluster j. This is an example of halo effect observed in retail. If β3 j<0, this may correspond to a cannibalization effect across clusters. Note that equation 1 can also be adapted to include pairwise CrossClus features. In this case, the cannibalization or halo effect of promotion between any pair of clusters (i.e., how a promotion in any SKU of cluster i affects the demand of items in cluster j, and vice versa) may be measured.) Amdt. dated October 20, 2021 Reply to Non-Final Office Action of September 22, 2021
update the simulated system based on the transformed transaction data; ([0044]: In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; [0038]: for selecting and refining a prediction model for a promotion; [0087]: In some embodiments, a unique promotion identifier (or promo ID) may be assigned to set of promotion parameters being modeled and/or the session of iterative modeling of related proposed promotions; [0089]: and/or may direct the user back to promotion input screen 510 to refine the proposed promotion.)
generate an electronic retail price model from the one or more actionable features; ([0071]: At 220, the predicted demand model may be output by the computer system. For example, the predicted demand model and its estimated parameters, with or without the calculated prediction accuracy, may be provided to another computer system component, stored in a data repository for later use or additional processing, and/or displayed to a user through a graphical user interface for promotion decision-making.; [0071]: For example, under Example A the predicted demand model may include: for i=good SKU: dt i=exp(λi t+αt i˜Seasonalityt i); [0072] for i=bad SKU: dt i=exp(θt i+γt i) As another example, under Example B the predicted demand model may include: [0073] for i=good SKU: dt i=exp(γi t), where γi t is estimated from decentralized model [0074] for i=bad SKU: dt i=exp(θt i+λt i+αt i·Seasonalityt i).; [0045]: 3. dt i: the observed sales of SKU i during period t.; see Fig. 8-9; [0102]: As described above, good item model 644 and bad item model 646 may each include a combination of regression model fits to yield a predicted model with coefficients and values specific to each selected item and whether it is a good item or a bad item.; Fig. 8; [0057]: Note that equation 1 can also be adapted to include pairwise CrossClus features.; [0058]: The cluster-level predicted value for each observation by γt i may be modeled as shown in equation 2 of FIG. 8. ;)
store the electronic retail price model in the memory; ([0071]: At 220, the predicted demand model may be output by the computer system. For example, the predicted demand model and its estimated parameters, with or without the calculated prediction accuracy, may be provided to another computer system component, stored in a data repository for later use or additional processing,; [0120]; Fig. 6)
select a selected control policy for the retail promotional model, by, (Fig. 2: “212”, “214”; [0102]: As described above, good item model 644 and bad item model 646 may each include a combination of regression model fits to yield a predicted model with coefficients and values specific to each selected item and whether it is a good item or a bad item. ; [0043]: At 112, the models for both sets of items (good SKUs and bad SKUs) may enable estimating model coefficients, such as using cluster-level regression. In some embodiments, SKU-level and cluster-level coefficients may be recovered for estimating a predicted demand.; [0067]; [0083]-[0084] ; [0071]: At 220, the predicted demand model may be output by the computer system. For example, the predicted demand model and its estimated parameters,)
executing a reward function based on the retail data for each time period in the one or more time periods; (Fig. 1, 2, 8; [0006]: At least one cluster-level regression model is fitted to estimate model coefficients associated with the first model and the second model.; [0009]: The first model, the second model, and the at least one cluster-level regression model include a plurality of coefficients estimated through regression-based fitting; [0062]: In some embodiments, for model selection purposes, each regression fitting step can be run by using any method (e.g., OLS, GLS, Lasso, Ridge etc.).; [0067]: Example B may keep the fitted coefficients from 206 for good SKUs, estimate γt i, and remove one or more shared features from the model for all SKUs. ; [0068]; [0102]: As described above, good item model 644 and bad item model 646 may each include a combination of regression model fits to yield a predicted model with coefficients and values specific to each selected item and whether it is a good item or a bad item.; [0044];) 
selecting one or more coefficients that maximize the output of the reward function for the one or more time periods, (Fig. 1, 2; [0033]: A model may then be refitted to match the signals from the SKUs with good data and apply them to the SKUs with bad data while keeping the models for the SKUs with good data intact. [0067]: Example B may keep the fitted coefficients from 206 for good SKUs, estimate γt i, and remove one or more shared features from the model for all SKUs.; [0068]; [0044]: At 114, a predicted demand value is generated from the differentiated models and their respective model coefficients for the different sets (good SKUs and bad SKUs). In some embodiments, predicted demand values may be generated for each SKU in the set of SKUs being analyzed. At 116, the predicted demand may be displayed to a user and, at 118, the proposed promotion may be selected or refined based on the predicted demand. In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; [0102]: As described above, good item model 644 and bad item model 646 may each include a combination of regression model fits to yield a predicted model with coefficients and values specific to each selected item and whether it is a good item or a bad item; [0089]:  In some embodiments, proposed promotions that do not meet any defined goal may be displayed with a graphical warning indicator and/or may direct the user back to promotion input screen 510 to refine the proposed promotion.) 
store the selected control policy in the memory; ([0071]: At 220, the predicted demand model may be output by the computer system. For example, the predicted demand model and its estimated parameters, with or without the calculated prediction accuracy, may be provided to another computer system component, stored in a data repository for later use or additional processing,; [0120]; Fig. 6)
simulate a plurality of simulated pricing decisions based on the electronic retail price model and the selected control policy to generate one or more simulated system states and one or more simulated system rewards from the simulated system;  ([0044]: At 114, a predicted demand value is generated from the differentiated models and their respective model coefficients for the different sets (good SKUs and bad SKUs). In some embodiments, predicted demand values may be generated for each SKU in the set of SKUs being analyzed. At 116, the predicted demand may be displayed to a user and, at 118, the proposed promotion may be selected or refined based on the predicted demand. In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; [0087]: In some embodiments, a unique promotion identifier (or promo ID) may be assigned to set of promotion parameters being modeled and/or the session of iterative modeling of related proposed promotions… The computer system may process the proposed promotion using blended models of demand prediction and return one or more demand prediction values and related indicators.; [0089]-[0090]: representation of predicted demand from the model represented in a business-significant series of predicted demand values… a selection of business metrics against which the modeled promotion can be displayed, such as incremental adjusted margin, incremental sales, and incremental variable contribution of each particular component of the promotion as represented in predicted demand values.) 
determine the electronic retail price plan based on the one or more simulated system states and the one or more simulated system rewards. ([0044]: At 114, a predicted demand value is generated from the differentiated models and their respective model coefficients for the different sets (good SKUs and bad SKUs). In some embodiments, predicted demand values may be generated for each SKU in the set of SKUs being analyzed. At 116, the predicted demand may be displayed to a user and, at 118, the proposed promotion may be selected or refined based on the predicted demand. In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; [0087]: The computer system may process the proposed promotion using blended models of demand prediction and return one or more demand prediction values and related indicators.; [0089]: summary interface 520 may include one or more indicators for rating each promotion in the summary. For example, a profitability metric 524 may provide a graphical or numeric rating and/or a profitability value, such as incremental net profit, return on investment, incremental sales, etc… In some embodiments, proposed promotions that do not meet any defined goal may be displayed with a graphical warning indicator and/or may direct the user back to promotion input screen 510 to refine the proposed promotion.; [0090]: Metric selector 536 may provide a selection of business metrics against which the modeled promotion can be displayed, such as incremental adjusted margin, incremental sales, and incremental variable contribution of each particular component of the promotion as represented in predicted demand values.; Fig 5A-5B)
Palinginis fails to clearly articulate: 
a memory, the memory comprising: transaction data from the plurality of point-of-sale devices, the transaction data defined as a time series including a plurality of transaction data items corresponding to one or more previous time periods, the plurality of transaction data items comprising at least one of price data, product data, and customer data;
Although Palinginis describes: [0002]: Computerized point-of-sale, affinity program, web and mobile application, customer relationship management (CRM), inventory control, supply chain management, and related financial systems generate volumes of product and sales data tied to product SKUs.”, Palinginis fails to clearly articulate the receiving of this data at the server from these systems
Determine transformed transaction data including a power spectrum of the time series transaction data, the power spectrum comprising a vertical axis of amplitude and a horizontal axis of frequency and the transformed transaction data indicating gross or aberrant trends in the transaction data (bold emphasis added) 
Determine the electronic retail price plan [by the processor]…
Although Palinginis describes using the results of the analysis to select or refine the promotion (e.g. [0044], [0089]), such selection/plan is made by the user not by the “intelligent agent”/computer itself, i.e. Palinginis fails to clearly articulate the “processor” is configured to “determine the electronic retail price plan” 
Wick however, in analogous art of retail pricing models, clearly teaches receiving the transaction data at the modeling server(s) from the system(s) of the retailer, i.e.: a memory, the memory comprising: transaction data from the plurality of point-of-sale devices, the transaction data defined as a time series including a plurality of transaction data items corresponding to one or more previous time periods, the plurality of transaction data items comprising at least one of price data, product data, and customer data; (bold emphasis added) (Wick: Fig. 1,2; [0044]: According to one embodiment, input data 220 comprises historic time series data, such as sales patterns, prices, promotions, weather conditions, and other factors influencing future demand of a particular item sold in a given store on a specific day. In an embodiment, model training system 110 may receive input data 220 from archiving system 120, one or more supply chain planning and execution systems 130, one or more supply chain entities 140, computer 150, or one or more data storage locations local to, or remote from, supply chain network 100 and model training system 110. ; [0025] One or more supply chain entities 140 may include, for example, one or more retailers, distribution centers, manufacturers, suppliers, customers, and/or similar business entities configured to manufacture, order, transport, or sell one or more products. Retailers may comprise any online or brick-and-mortar store that sells one or more products to one or more customers.; [0090] In this example, at action 402, data processing module 202 of server 112 transfers historical product sales data for a particular retail store (“Store Y”), from archiving system 120 into input data 220 of model training system 110 database 114. In this example, input data 220 includes sales and price data for Store Y and Product X for two years, where the “Discount Price” is active for 10% of the time and the “Full Price” is active for the remaining 90% of the time;[0050];  [0066] Transaction data 280 may comprise recorded sales and returns transactions and related data; [0019]-[0020]:  archiving system 120 comprises an archive of data received from one or more planning and execution systems 130, one or more supply chain entities 140, and/or one or more computers 150 of supply chain network 100.) (Prov. App.: P.12, Figure 2; para. 11, 12, 17, 34, 40, 52, 76)
Wick further teaches determining the retail price plan, e.g. selecting promotional pricing, by the computer system (Fig. 2; [0021]: Server 132 of one or more planning and execution systems 130 comprises one or more modules, such as, for example, a planning module, a solver, a modeler, and/or an engine, for performing actions of one or more planning and execution processes.; [0064]: Planning module 260 works in connection with prediction module 270 to generate a plan based on one or more predicted retail volumes, classifications, or other predictions. By way of example only and not of limitation, planning module 260 may comprise a demand planner that generates a demand forecast for one or more supply chain entities 140. Planning module 260 may generate the demand forecast, at least in part, from predictions and calculated factor values for one or more causal factors received from prediction module 270. By way of a further example, planning module 260 may comprise an assortment planner and/or a segmentation planner that generates product assortments that match causal effects calculated for one or more customers or products by prediction module 270, which may provide for increased customer satisfaction and sales, as well as reducing costs for shipping and stocking products at stores where they are unlikely to sell.; [0087]: Prediction module 208 may apply current data 230 to one or more trained models 228 to generate one or more target variable predictions, and may also generate a prediction with an explanation of the strength with which each of the one or more causal factors influences the prediction… and, in response to modifying the one or more future states of the causal factors, modifying input values to represent a future scenario corresponding to the modified futures states of the one or more causal factors, thereby permitting one or more demand-shaping actions (such as controlling product sales by setting product prices at a specific value).; [0025]: model training system 110 may transmit instructions to one or more supply chain entities 140 based on one or more predictions generated by one or more trained models.; [0064]: Planning module 260 works in connection with prediction module 270 to generate a plan based on one or more predicted retail volumes, classifications, or other predictions.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Palinginis’ system and methods for retail price/promotion modeling and planning, as described above, to include receiving the transaction data from POS devices and the processor/intelligent agent/system determining the retail price plan based on the results of the modeling/simulation in view of Wick in order to provide more accurate price and demand analysis and forecasting for and improved instruction/planning to a variety of suitable supply chain entities/ applications and associated planning systems (Wick: Fig. 1-2, Abstract; para: 28, 25, 14, 17, 104)  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Palinginis and Wick as described above in the same field of retail price and demand modeling and planning and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Palinginis ([0002];  Fig. 6-7; [0011]) describing the transaction/sales data is generated by POS devices and receiving the sales data from a sales data “source” and modeling retail price promotions for user review and planning for supply chain improvements (e.g. [0029]-[0031]: First, the robustness of algorithms described herein may permit more accurate promotion planning…  Second, the impact on a supply chain may be significant. …A more accurate prediction of promotions allows for better planning for deliveries and thus for increased reliability of the company; [0090]) and Wick describing demand forecasting and prediction for use in retail planning including price-demand elasticity analysis (abstract; [0002]; [0074]) and describing training the model based on discount price and full price data [0091], the results of the combination were predictable (MPEP 2143 A).

Wick fails to clearly teach: 
Determine transformed transaction data including a power spectrum of the time series transaction data, the power spectrum comprising a vertical axis of amplitude and a horizontal axis of frequency and the transformed transaction data indicating gross or aberrant trends in the transaction data (bold emphasis added) 
Ouimet however, in analogous art of retail promotional price modeling and planning, teaches: 
Determine transformed transaction data including a power spectrum of the time series transaction data, the power spectrum comprising a vertical axis of amplitude and a horizontal axis of frequency and the transformed transaction data indicating gross or aberrant trends in the transaction data (bold emphasis added) (Figs. 3B & 5 showing time series trends in the sales data; [0112]: A set of graphs for unit sales of one product Pi <USpi> as a function of time is shown in FIG. 5. Plot 72 represents actual unit sales of product Pi sold in store Si over the time period. Plot 74 represents forecast of product Pi under promotion using promotional model 14. Plot 76 represents baseline (no promotion) of product Pi. Plot 78 represents a moving average of units sales of product Pi from plot 72. FIG. 5 illustrates the time series of the expected value of unit sales for product Pi <USpi> has been defined in equation (1) in terms of a product combination of expected values of factors (traffic, share, count) which influence the customer buying decision. Report 16 may include FIG. 5 as part of its forecast information.; [0038]: The output of promotional model 14 is a report; [0048]: Plot 42 in FIG. 3 b illustrates a simplified promotional model of product Pi for unit sales over time. Between times t1 and t2, the promotional model of product Pi shows unit sales increase, over and above the increase associated with seasonality, because of promotional flyers or advertisement distributed at the beginning of the season. Between times t2 and t3, unit sales returns to the level associated with the seasonal lift. Between times t3 and t4, unit sales returns to the baseline rate. The promotional model also shows unit sales of product Pi increase at time t4 because product Pi is placed on end-cap. At time t5, the product Pi is given temporary sale price, causing unit sales to increase even further. The sale price terminates at time t6 and the end-cap display is taken down at time t7, each causing a corresponding decrease in unit sales.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Palinginis/Wick’s system and methods for retail price modeling and planning, as described above, to include determining transformed transaction data that includes a power spectrum of transaction data trends over time in view of Ouimet in order to more effectively explain the effects of promotional programs on sales to make better pricing decisions that increase profitability (e.g. Ouimet: [0126]: The analysis of report 16, as generated by model 14, helps explain the effect of promotional programs on unit sales, revenue, and profitability… Understanding the cause and effect behind promotional offerings is important to increasing the profitability of the retail stores. The promotional model addresses effective analysis techniques for various promotions, in terms of forecasting and backcasting, and provides tools for a successful, scientific approach to promotional programs with a high degree of confidence…The model can be used for business planning, assessing a variety of what-if scenarios, business optimization, and evaluation of historical events to compare actuals to forecast and actuals to baseline data.; [0128] The method presented herein attempts to accurately predict the fiscal impact of affinity and cannibalization (AC) with a practical and scalable solution applicable to the complexities and data volumes found in the retail industry. ; [0130]) (see MPEP 2143 G).

Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Palinginis/Wick/Ouimet, as applied to parent claims above, in further view of
Peredriy et al. US 20100106561 A1 (hereinafter “Peredriy”). 
Claims 5 and 12,
Palinginis/Wick/Ouimet teach all the limitations of parent claims 4 and 11 as described above.
Palinginis further teaches: sorting the first transaction set into a promoted products set…; wherein the first transaction set comprises the promoted products set…  ([0054]: For a sample department, all the SKUs may be clustered into different groups. Based on the SKU attributes (e.g., velocity: the sales last quarter per promo SKU, functionality, online classification index, color, brand, production cost) in the dataset, the system may choose any existing clustering method such as K-means, agglomerative clustering, or DBSCAN to create clusters. Alternatively, the system can even directly cluster the SKUs based solely on their attributes.; [0055]: Example attributes may include, for instance, vendor, manufacturer, brand, images (e.g., image qualities) associated with a SKU (or item associated with the SKU), whether a SKU has reviews or ratings and the attributes of those reviews and ratings, whether a SKU is returnable, whether a SKU is on promotion or not, price, or other potential attributes, for example. Further, it should be noted that clustering may be performed based on defined attributes, hierarchies, or may be defined using K-means, or other clustering algorithms.)

Palinginis/Wick/Ouimet fails to clearly teach:
sorting the first transaction set into a promoted products set, a promoted item associated product set, and an associated product set; 
wherein the first transaction set comprises the promoted products set, the promoted item associated product set, and the associated product set.  
Peredriy however, in analogous art of sales modeling and prediction, teaches: 
sorting the first transaction set into a promoted products set, a promoted item associated product set, and an associated product set; wherein the first transaction set comprises the promoted products set, the promoted item associated product set, and the associated product set. (Fig. 1, 3, 4, 10, 11, 12; [0021]: The historic sales data used by the share model sales forecasting system 34 is organized with respect to a geography hierarchy 42 and a product hierarchy 44.; [0022]: The historic sales data may be hierarchically stored within the one or more data stores 40 in the geography hierarchy 42 and product hierarchy 44 formats, or the geography hierarchy 42 and product hierarchy 44 formats may be model hierarchies that are based upon one or more physical hierarchies 46 and attribute hierarchies 48 stored in the one or more data stores 40.; [0026]: A share group is a collection of products that compete against one another. The members of a share group compete in that a consumer tends to choose from among the products in the group when making a purchase. A share group may also be termed a choice set, which is a set of products from which the customer chooses.; [0028]; [0042]: The share model may also incorporate secondary effects caused by interacting share groups. Interacting share groups are share groups that interact with each other so that sales in one share group increase or decrease based on another share group's prices and promotions.  ; [0043]: The share group predictor 246 also receives information related to halo effects 248 based on pricing and promotions in complementary share groups and cannibalization effects 250 based on pricing and promotions in competing share groups.; [0045]: The product hierarchy 270 includes a number of share groups that include the pretzels share group 272, the domestic beer share group 274, and the imported beer share group 276. ;  [0034]: The first branch includes a share group predictor 148, which receives the geography hierarchy 144 and product hierarchy 146 data and uses the received data to generate a sales or demand prediction 150 for an entire share group.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Palinginis/Wick/Ouimet’s system and methods for retail price planning, as described above, to include sorting the transaction data into “the promoted products set, the promoted item associated product set, and the associated product set” in view of Peredriy in order to enable effects of primary and secondary demand effects to be captured and used to improve predictive results as well as offering increased speed, targetability, and flexibility (Peredriy: [0023]; [0045]: “The utilization of hierarchical data structures such as the geography and product hierarchies offers increased processing speed potential based on pre-aggregations of data in the hierarchical data structures; increased targetability of results through selectability of output prediction levels; and increased flexibility over flat data constructs…  Including other share groups having similar seasonality may improve predictive results by utilizing a more robust data set.”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Palinginis/Wick/Ouimet and Peredriy as described above in the same field of retail price and demand modeling and planning and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Palinginis (Fig. 1-2, [0007], [0035]:  Items may be grouped and/or arranged in hierarchies, [0039]: In some embodiments, the plurality of SKUs received may be defined by the proposed promotion in 102. For example, the proposed promotion may identify a department, product, range of SKUs, and/or other groupings selected using a product hierarchy, semantic analysis, or some other method of grouping SKUs relevant to the analysis of the promotion. ; [0040]; [0054]; [0100]- [0101]) describing the differentiation of items into sets and clusters and estimating cannibalization and halo effects of promotions cross cluster, the results of the combination were predictable (MPEP 2143 A).

Claim 6,
Palinginis/Wick/Ouimet/Peredriy teach all the limitations of parent claim 5 as described above. 
Palinginis further teaches: wherein the determining the transformed transaction data further comprises: determining one or more transaction values of the transaction data for each of the two or more previous time periods. ([0045]: An example system may use the following set of features in a model,… 1. i: the observed SKU, j∈J 2. t: the observed period of time t 3. dt i: the observed sales of SKU i during period t….5. Trendt i: the trend variable of SKU i during period t. It is defined as the cumulative number of periods starting from the earliest observation in the dataset…. 7. Fatiguet i: the number of periods since the last promotion for SKU i (set to 0 if there is no previous promotion). It is used to model the post-promotion dip effect which captures the stockpiling behavior of consumers.; [0101]: Item differentiator 642 may include logic for using processor 604 and memory 606 to retrieve a batch of item-related sales data and process it to differentiate good items from bad items.; [0012]: the clustering analysis engine may generate a sales vector for the plurality of items over a defined period of time ; [0063]:  In either case, at 202, a computer system may receive or calculate a sales vector for the items being used in the promotion analysis. For example, an observation vector (log dt i) for a selected batch of related SKUs, such as a department. At 204, the computer system may receive or calculate a feature matrix for the same items. For example, a data matrix may be assembled containing pt i, Trendt i, etc. for the batch of SKUs.; [0100]: these modules may be redundantly used or repeated in separate instances for each batch of SKUs and/or each proposed promotion evaluated by clustering analysis engine 640.; [0090]:  In the example shown, time selector 532 may indicate a plurality of time segments, such as by week or combined for the entire period of the promotion, that may be selected for viewing the performance of the promotion in the various segments.)

Claim 7,
Palinginis/Wick/Ouimet/Peredriy teach all the limitations of parent claim 6 as described above. 
Palinginis further teaches:
wherein the selecting the selected control policy further comprises: executing a reward function based on the retail data for each time period in the one or more time periods; (Fig. 1, 2, 8; [0006]: At least one cluster-level regression model is fitted to estimate model coefficients associated with the first model and the second model.; [0009]: The first model, the second model, and the at least one cluster-level regression model include a plurality of coefficients estimated through regression-based fitting; [0062]: In some embodiments, for model selection purposes, each regression fitting step can be run by using any method (e.g., OLS, GLS, Lasso, Ridge etc.).; [0067]: Example B may keep the fitted coefficients from 206 for good SKUs, estimate γt i, and remove one or more shared features from the model for all SKUs. ; [0068]; [0102]: As described above, good item model 644 and bad item model 646 may each include a combination of regression model fits to yield a predicted model with coefficients and values specific to each selected item and whether it is a good item or a bad item.; [0044];)
selecting one or more coefficients that maximize the output of the reward function for the one or more time periods.   (Fig. 1, 2; [0033]: A model may then be refitted to match the signals from the SKUs with good data and apply them to the SKUs with bad data while keeping the models for the SKUs with good data intact. [0067]: Example B may keep the fitted coefficients from 206 for good SKUs, estimate γt i, and remove one or more shared features from the model for all SKUs.; [0068]; [0044]: At 114, a predicted demand value is generated from the differentiated models and their respective model coefficients for the different sets (good SKUs and bad SKUs). In some embodiments, predicted demand values may be generated for each SKU in the set of SKUs being analyzed. At 116, the predicted demand may be displayed to a user and, at 118, the proposed promotion may be selected or refined based on the predicted demand. In some embodiments, the predicted demand may be presented through a graphical user interface that enables a user to interactively and iteratively refine one or more parameters of the promotion in order to improve the predicted demand or otherwise adjust factors relevant to the proposed promotion meeting one or more business objectives.; [0102]: As described above, good item model 644 and bad item model 646 may each include a combination of regression model fits to yield a predicted model with coefficients and values specific to each selected item and whether it is a good item or a bad item; [0089]:  In some embodiments, proposed promotions that do not meet any defined goal may be displayed with a graphical warning indicator and/or may direct the user back to promotion input screen 510 to refine the proposed promotion.)

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110153386 A1 describing sales and demand analysis including de-seasonalizing product demand based on multiple regression techniques and generation of graph visuals of peaks and valleys of product group trends; US 20150032512 A1 describing optimizing retail management decisions based on demand modeling and visualization of sales trends based on promotional price effects; US 20170116549 A1 Describing concert event ticket pricing and data visualization including a power model of ticket sales trends; US 20140222594 A1 describing payment optimization including generating graphical representations that include a histogram of volume of transactions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. https://coolwiki.ipac.caltech.edu/index.php/What_is_a_periodogram%3F : "In order to look for periodic signals, there are several mathematical tools. A periodogram is one of them. A periodogram calculates the significance of different frequencies in time-series data to identify any intrinsic periodic signals. A periodogram is similar to the Fourier Transform, but is optimized for unevenly time-sampled data, and for different shapes in periodic signals”
        2 E.g. Spec: [169]: b(x) = actionable features (depend on the solution vector x)
        3 E.g. Spec: [0174]: The equation and coefficient values which minimize |s - s| may comprise the selected control policy
        
        4 E.g. Applicant’s Spec: “may apply changes to the one or more retail stores 130, and may form a closed control loop as shown, and may use the retail price plan 112 as control inputs for the management of the retail operations” 
        5 Spec [44]: cadence generally refers to the time period between when an item was last promoted and the currently intended promotion. Future item demand may be affected by customers who "pantry load" by stocking up on promoted items and10 the product lifecycle.